Exhibit 10.11
 
CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”), effective as of September 15, 2008
is entered into by and between, Element 21 Golf Company, a Delaware corporation
(herein referred to as the “Company”), and David Sindalovsky, (herein referred
to as the “Consultant”). This agreement supersedes any prior oral or written
agreements between the parties hereto.


RECITALS


WHEREAS, the Company desires to engage the Consultant to perform the Consulting
Services (as such term is defined below) pursuant to and in accordance with the
terms of this Agreement;


WHEREAS, the Consultant wishes to provide the Consulting Services to the Company
pursuant to and in accordance with the terms of this Agreement;


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1.           Term of Consultancy. The Company hereby agrees to retain the
Consultant to act in a consulting capacity to the Company, and the Consultant
hereby agrees to provide the Consulting Services to the Company during the
period commencing on the date first above written and ending on December 31,
2008, unless this Agreement is earlier terminated by either party hereto.


2.           Duties of Consultant. The Consultant agrees that it will generally
provide the following specified consulting services to the Company (the
“Consulting Services”):


·  
Assist the Company in sourcing of materials;

·  
Consult and assist the Company in developing and implementing appropriate plans
and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company ;

·  
Introduce the Company to manufacturers and producers;

·  
With the cooperation of the Company, maintain an awareness during the term of
this Agreement of the Company's plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans ;

·  
At the Company's request, review the purpose of advising the Company thereof;
and, production, design and manufacturing plans

·  
Otherwise perform as the Company's consultant for manufacturing.



3.           Allocation of Time and Energies. The Consultant hereby promises to
perform the Consulting Services and discharge faithfully the responsibilities
which may be assigned to the Consultant from time to time by the officers and
duly authorized representatives of the Company pursuant to this Agreement, so
long as such activities are in compliance with applicable laws and regulations.
Consultant and its staff if any, shall diligently and thoroughly provide the
Consulting Services required hereunder. Although no specific hours-per-day
requirement will be required, Consultant and the Company agree that Consultant
will perform its duties hereunder in a diligent and professional manner. It is
explicitly understood that Consultant’s performance of its duties hereunder will
in no way be measured by the price of the Company’s common stock, nor the
trading volume of the Company’s common stock.


4.           Remuneration. As full and complete compensation for services
described in this Agreement, the Company shall compensate the Consultant as
follows:


(a)           For agreeing to undertake this engagement and for performance of
the services described above, the Consultant shall be issued 144 Rule 200,000
shares of the Company’s Common Stock, with issue price of 0.12 USD. The Company
understands and agrees that Consultant has foregone significant opportunities to
accept this engagement and that the Company will derive a substantial benefit
from the execution of this Agreement and the ability to announce its
relationship with Consultant. The Shares therefore, constitute payment in full
for Consultant’s agreement to provide the Consulting Services to the Company and
represent a nonrefundable, non-apportionable, and non-ratable retainer.  The
Shares are not a prepayment for future services. If and in the event the Company
is acquired during the term of this Agreement, it is agreed and understood
Consultant will not be requested or demanded by the Company to return any of the
Shares. It is further agreed that if at any time during the term of this
Agreement, the Company or substantially all of the Company’s assets are merged
with or acquired by another entity, or some other change occurs in the legal
entity that constitutes the Company that results in a change in control of
substantially all of the Company’s shares or assets, the Consultant shall retain
and will not be requested by the Company to return any of the Shares.


(b)           Upon the Company’s transfer to the Consultant of the Shares, the
Company shall cause to be issued a certificate representing the Shares. The
Company hereby represents and warrants to the Consulting that the Shares shall
have been validly issued, fully paid and non-assessable and that the issuance
and any transfer of the shares to Consultant shall have been duly authorized by
the Company’s board of directors.
 
 
 
1

--------------------------------------------------------------------------------



 
(c)           Consultant acknowledges that the Shares have NOT been registered
under the Securities Act of 1933 on a registration statement on Form S-8 filed
with the Securities.


(d)           In connection with the acquisition of Shares hereunder, the
Consultant represents and warrants to the Company, to the best of his, her or
its knowledge, as follows:


(i)           Consultant acknowledges that the Consultant has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning an investment in the
Shares, and any additional information which the Consultant has requested.


(ii)           Consultant’s investment in the Shares is reasonable in relation
to the Consultant’s net worth, which is in excess of ten (10) times the
Consultant’s cost basis in the Shares. Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and other investments which
involve the risk of loss of investment. Consultant acknowledges that an
investment in the Shares is speculative and involves the risk of loss.
Consultant has the requisite knowledge to assess the relative merits of an
investment in the Shares without the necessity of relying upon other advisors,
and  Consultant can afford the risk of loss of his entire investment in the
Shares. Consultant is (i) an accredited investor, as that term is defined in
Regulation D promulgated under the Securities Act of 1933, and (ii) a purchaser
described in Section 25102(f)(2) of the California Corporate Securities Law of
1968, as amended.


(iii)           Consultant is acquiring the Shares for the Consultant’s own
account for long-term investment and not with a view toward resale or
distribution thereof except in accordance with applicable securities laws.


(iv)           Consultant is not receiving any of the Shares in exchange for
assisting the Company in any fundraising activities.


5.           Non-Assignability of Services. Consultant’s services under this
Agreement are offered to Company only and may not be assigned by Company to
any  entity with which Company merges or which acquires the Company or
substantially all of its assets.


6.           Expenses. Consultant expenses related to the Companies’ work
(phone, mailing, labor, etc.), will be reimbursed.  For travel to Russia and
Asia, the consultant will receive $300 per day stipend.


7.           Representations. Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consultant acknowledges
that, to the best of its knowledge, the performance of the      services set
forth under this Agreement will not violate any rule or provision of any
regulatory agency having jurisdiction over Consultant. Consultant acknowledges
that, to the best of its knowledge, Consultant and its officers and directors
are not the subject of any investigation, claim, decree or judgment involving
any violation of the Securities and Exchange Commission (“SEC”) or applicable
securities laws. Consultant further acknowledges that it is not a securities
Broker-Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company.


8.           Termination.  This Agreement may be terminated by either party
hereto upon 30 days advance written notice to the other party hereto.


9.           Legal Representation. The Company acknowledges that it has been
represented by independent legal counsel in the preparation of this Agreement.
Consultant represents that it has consulted with independent legal counsel
and/or tax, financial and business advisors, to the extent      the Consultant
deemed necessary.


10.           Status as Independent Contractor. Consultant’s engagement pursuant
to this Agreement shall be as independent contractor, and not as an employee,
officer or other agent of the Company. Neither party to this Agreement shall
represent or hold itself out to be the employer or employee of the other.
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that the Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by Consultant and the Company shall have no responsibility or
duties regarding such matters. Neither the Company nor the Consultant possesses
the authority to bind each other in any agreements without the express written
consent of the entity to be bound.
 
 
2

--------------------------------------------------------------------------------


 

 
11.           Attorney’s Fees. If any legal action or any arbitration or
other  proceeding is brought for the enforcement or interpretation of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with or related to this Agreement, the
successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs in connection with that action or proceeding, in
addition to any other relief to which it or they may be entitled.


12.           Waiver. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such other party.


13.           Choice of Law, Jurisdiction and Venue. This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
Delaware. The parties agree that Delaware will be the venue of any dispute and
will have jurisdiction over all parties.


14.           Arbitration. Any controversy or claim arising out of or relating
to this  Agreement, or the alleged breach thereof, or relating to Consultant’s
activities or remuneration under this Agreement, shall be settled by binding
arbitration in Delaware, in accordance with the applicable rules of arbitration,
and judgment on the award  rendered by the arbitrator(s) shall be binding on the
parties and may be  entered in any court having jurisdiction as provided by
Paragraph 13 herein.


15.           Complete Agreement. This Agreement contains the entire agreement
of the parties relating to the subject matter hereof. This Agreement and its
terms may not be changed orally but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.


AGREED TO:
 
ELEMENT 21 GOLF COMPANY
 
 
 
 
/s/ Serguei Bedziouk

--------------------------------------------------------------------------------

By: Serguei Bedziouk
 
 
 

--------------------------------------------------------------------------------

By: Nataliya Hearn, President & Chairperson
Date: Oct 21, 2008
 
 
CONSULTANT
 
 
 

--------------------------------------------------------------------------------

By: David Sindalovsky
Date: Oct 21, 2008
 
 


 
 
3